 


114 HR 2343 IH: To amend the Transportation Equity Act for the 21st Century to modify a high priority project in the State of California, and for other purposes.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2343 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Transportation Equity Act for the 21st Century to modify a high priority project in the State of California, and for other purposes. 
 
 
1.Modification of high priority projectItem number 1454 of the table contained in section 1602 of the Transportation Equity Act for the 21st Century (112 Stat. 310) is amended by striking the project description and inserting the following: Construct Imperial Highway street improvements or other street improvements designated by the City of Inglewood.  